Citation Nr: 1759850	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.  The Veteran also had two years of prior non-active service, to include as part of ROTC training.

This appeal is before the Board of Veterans' Appeals (Board) from December 2010 and October 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran suffers from bilateral hearing loss incurred in or otherwise due to service. 

2.  The evidence is in relative equipoise as to whether the Veteran suffers from tinnitus incurred in or otherwise due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA provided required notice in a September 2010 VCAA letter.  VA obtained the Veteran's service treatment records, VA medical records, identified private treatment records, and lay statements.  VA completed an adequate May 2011 VA examination of the Veteran's bilateral hearing loss and tinnitus.  Therefore, VA has satisfied its duties to notify and assist, and adjudication of this appeal does not prejudice the Veteran.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board must then determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he suffers from bilateral hearing loss and tinnitus due to active duty noise exposure.  A May 2011 VA examination report shows a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examination also diagnosed tinnitus, with reported onset approximately 17 years prior.  As the evidence establishes current disabilities of bilateral hearing loss and tinnitus, the Board now turns to whether the record establishes an in-service incurrence or aggravation of the above disabilities, and whether a causal relationship exists between any such incurrence and the current disabilities.

In his May 2012 Notice of Disagreement, the Veteran contends that he was, "exposed to frequent, prolonged, loud noise during two consecutive ROTC boot camp summers, six week duration each, 1965/1966 at Ft. Knox, KY and Ft. Bragg, NC."  The Veteran characterized these events as comprised of multiple demonstrations of gunfire, artillery, tank gunnery, and grenade ranges.  The Board notes that the allegation of noise exposure during ROTC training raises a question as to whether the Veteran incurred such exposure during a period of qualifying active service such as active for duty training (ACDUTRA).  See 38 U.S.C. § 101 (2012); 38 C.F.R. § 3.6(a) (2017).  Regardless, such a question is moot for purposes of determining service connection in this instance, as the Board finds a sufficient basis to grant service connection for both claims based on noise exposure incurred during verified active service.  

The May 2012 Notice of Disagreement also states that during his twenty-four month period of active duty service, the Veteran was exposed to multiple gunfire sounds due to recurrent pistol qualifications.  The Veteran's service personnel record reflects that he completed a pistol qualification in May 1970 and a rifle qualification on an illegibly noted date.  The Veteran reported at his May 2011 VA examination that he did not employ hearing protection during his claimed military noise exposures.  Consequently, the Board finds an active duty, in-service event of traumatic noise exposure.

While the Board concedes active duty traumatic noise exposure, the Board notes the Veteran's reports of flying prop aircraft for twelve years, albeit while using hearing protection.  As discussed later in this decision, the record essentially presents two conflicting opinions as to the etiology of the Veteran's hearing loss and tinnitus, with one examiner pointing to in-service noise exposure, and other pointing to non-service noise exposure.  More significant in this case; however, is a threshold shift in the Veteran's audiological testing from entry to exit from service, and its effect on ensuing etiological opinions.  

A May 1969 "pre-active duty" examination yielded the following audiometric values:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
15
0
LEFT
0
0
5
15
-5

The Veteran's November 1971 separation examination yielded the following values:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
No Entry
15
LEFT
15
15
15
No Entry
15

The Board has historically considered that Service Departments changed from using American Standards Association (ASA) standards, to International Standards Organization - American National Standards Institute (ISO-ANSI) standards when providing audiograms on November 1, 1967.  However, recent historical research has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches.  For service department audiograms without a clearly indicated standard, as is the case here, the Board employs the following conversion method: (1) prior to January 1, 1967, the ASA standard is assumed; (2) between January 1, 1967 and December 31, 1970, the data under both ASA and ISO-ANSI standards is to be considered; and (3) after December 31, 1970, the ISO-ANSI standard is assumed.

Both of the aforementioned audiograms were conducted between January 1, 1967 and December 31, 1970 and do not indicate the standard used.  The Board must therefore consider the data under both ASA and ISO-ANSI standards after adjustment.  The Board adds values between 5 and 15 decibels (15 for 500 Hz, 10 for 1000 Hz, 10 for 2000 Hz, 10 for 3000 Hz, and 5 for 4000 Hz) to convert assumed ASA results to ISO-ANSI.

After conversion, the May 1969 pre-active duty examination, assumed as ASA and converted to ISO-ANSI, yields the following audiometric values:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
25
5
LEFT
15
10
15
25
0

After conversion, the November 1971 separation examination, assumed as ASA and converted to ISO-ANSI, yields the following values:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
No Entry
20
LEFT
30
25
25
No Entry
20

Turning to the post-service medical records, the May 2011 VA examination report included an opinion that the Veteran's hearing loss and tinnitus are less likely than not related to service.  While the May 2011 VA examiner noted the Veteran's threshold shift from entry to exit from active duty, he stated that the Veteran's hearing was still within normal limits, and further, that a flat 15 decibel hearing pattern was not consistent or indicative of noise-induced hearing loss.  The May 2011 VA examiner further opined that the Veteran's hearing loss was more likely due to etiologies such as aging, occupational and recreational noise exposure, hypertension, and ototoxic medications; however, the examiner stated it would be speculative to attempt to apportion cause amongst these potential etiologies.  The May 2011 VA examiner made no notes as to any ASA to ISO-ANSI conversions.

An August 2017 private examination report reflects an opinion that the Veteran's bilateral hearing loss and tinnitus are due to military service, as evidenced by the abovementioned threshold shift in service.  The August 2012 private examiner did not address any ASA to ISO-ANSI considerations.  The Board notes the August 2017 private examiner's rationale as significantly less detailed than the May 2011 VA examination report.  Nevertheless, the May 2011 VA examiner's rationale concerning the in-service threshold shift - that the flat decibel pattern of the November 1971 separation examination does not indicate noise-induced hearing loss - bears less weight when the results are assumed to be ASA and converted to ISO-ANSI standards.  In such a case, the November 1971 results do not yield a flat pattern, but instead reflect that the Veteran was on the cusp of a hearing loss disability for VA purposes upon his separation from service. 

The Board thus finds the evidence to be in relative equipoise.  While the Veteran's actual active duty traumatic noise exposure were likely more infrequent than he claims, the Board shall not discount what in-service traumatic noise exposure he did sustain.  While the conflicting etiological opinions differ primarily on the significance of the Veteran's noted in-service threshold shift, the weight of each opinion shifts depending on which audiometric standard is assumed.  

Any remaining point of conflict boils down to what extent interceding etiologies might have caused the Veteran's disabilities.  Such a point is in equipoise as well.  The Veteran and his private physician claim that his disabilities began in service, which was long ago, short, and marked by relatively infrequent and limited traumatic noise exposures for training purposes, but appears to have produced a threshold shift in hearing upon departure.  The VA examiner opines otherwise, but cannot accurately apportion cause to other potential etiologies.  In any event, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  

After affording the Veteran the benefit of all reasonable doubt, the Board finds the evidence to be in relative equipoise, and the claims shall be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


